Citation Nr: 1008539	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-25 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for adhesive 
capsulitis of the right shoulder, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to 
January 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that increased the Veteran's 
adhesive capsulitis of the right shoulder to a 30 percent 
evaluation.  The Veteran continues to disagree with the level 
of disability assigned.  A hearing before the undersigned 
Veterans Law Judge at the RO was held in December 2009.

The Board points out that the Veteran, in several statements, 
has indicated that he wishes to express disagreement not only 
with the level of disability assigned, but also the effective 
date assigned for his 30 percent evaluation.  The Board notes 
that the original rating decision granting the Veteran 
service connection for this disability, at a 10 percent 
evaluation, was dated February 2007, and was based on a 
January 2007 Board decision.  The RO interpreted an August 
2007 statement from the Veteran as a claim for increase, 
rather than a claim for an increased initial evaluation; 
however, the Board agrees that the Veteran has made a valid 
claim for an earlier effective date for the grant of his 30 
percent evaluation, and this issue is referred to the RO for 
appropriate evaluation. 


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his disability 
effectively results in symptomatology severe enough, 
considering pain on motion, as to be considered to cause 
limitation of motion of his major arm of less than 25 degrees 
from his side.





CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for 
a 40 percent evaluation for the Veteran's adhesive capsulitis 
of the right shoulder have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 
5019, 5201 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in September 2007 and August 2008.  These 
letters informed the Veteran of what evidence was needed to 
establish the benefits sought, of what VA would do or had 
done, and of what evidence the Veteran should provide.  
Therefore, the Board finds that any notice errors did not 
affect the essential fairness of this adjudication, and that 
it is not prejudicial to the Veteran for the Board to proceed 
to finally decide this appeal.  The Veteran was also 
specifically informed of the law as it pertains to effective 
dates by the September 2007 letter.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).      

No prejudice has been alleged in the timing of these notices, 
and none is apparent from the record; and this claim has been 
readjudicated several times during the course of this appeal.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a timing defect may be cured by the issuance of 
fully compliant notification followed by a re-adjudication of 
the claim).

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits on appeal.  
All relevant medical records were obtained, and the Veteran 
received a VA examination during this appeal.  Consequently, 
and particularly in light of the favorable decision below, 
the duty to notify and assist has been satisfied in this 
appeal.

Historically, the Board points out that compensation for this 
disability was granted at a 10 percent evaluation by a 
February 2007 rating decision, putting into effect a January 
2007 Board decision that granted the Veteran benefits for a 
right shoulder disability, based on 38 U.S.C.A. § 1151, as 
the Veteran's adhesive capsulitis was felt to be a not 
reasonably foreseeable complication of his May 2001 surgery 
at the VA for carpal and cubital tunnel syndrome of the right 
wrist and elbow.

A December 2007 rating decision granted the Veteran an 
increase in this disability to 30 percent, however, the 
Veteran continues to disagree with the level of disability 
assigned.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2009).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2009).  
 
The Veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
Veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  Where 
service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that service connection for distinct disabilities resulting 
from the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2009).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

The Veteran's right shoulder disability is currently rated as 
30 percent disabling under Diagnostic Code 5010-5201.  
Diagnostic Code 5010 provides that traumatic arthritis is to 
be rated on limitation of motion of affected part as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2009).

For limitation of motion, shoulder disability may be rated 
for limitation of motion of the arm under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2009).  The record indicates that the 
Veteran is right-hand dominant.  Under that code, for the 
right shoulder (dominant), a 30 percent rating for limitation 
of motion of the arm from midway between side and shoulder 
level is warranted, and a 40 percent rating, the maximum 
available under this code, is warranted for limitation of 
motion of the arm to 25 degrees from the side.

The Board notes that it considered whether the Veteran would 
be entitled to a rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5200 (2009), for ankylosis of the scapulohumeral 
articulation.  However, while the evidence does show that the 
Veteran's motion of the arm is severely limited, there is no 
medical evidence of record showing that the Veteran's 
shoulder joint is anklyosed, therefore, a rating under this 
code would not be warranted.

The Board notes that normal range of motion of the shoulder 
is set forth in 38 C.F.R. § 4.71, Plate I.  Normal forward 
elevation, or flexion, is from 0 to 180 degrees.  Normal 
shoulder abduction is also from 0 to 180 degrees.  Normal 
external rotation and internal rotation are from 0 to 90 
degrees. 

Taking into account all relevant evidence, the Board finds 
that an increased rating to 40 percent is warranted, for the 
Veteran's severe limitation of motion of the right arm.  In 
this regard, the Board notes that, while upon VA examination 
on November 2007, the Veteran was found to have active motion 
of his right shoulder to 70 degrees before pain started, 
considering the Veteran's testimony during his December 2009 
hearing as to the severity of his disability, and his 
limitation of motion as demonstrated at that hearing, which 
appeared to be no more than a few inches from his side, and 
all evidence of record, the Board finds, resolving all doubt 
in the Veteran's favor, that the Veteran's disability 
effectively results in a limitation of motion of the arm, 
considering pain, of no more than 25 degrees from his side, 
such that a 40 percent rating would be warranted, the maximum 
amount available under Diagnostic Code 5201.

The Board points out that it has considered whether the 
Veteran would be entitled to additional compensation for any 
additional neurological deficits due to this disability, 
however, the Board does not find that the Veteran currently 
has any additional neurological deficits due to solely to 
this disability, which was the result of VA surgery.  
Specifically, it is noted that the surgery that caused the 
Veteran's current disability was carpal tunnel release 
surgery which was undertaken in May 2001, based on the 
Veteran's complaints of right arm and hand numbness, which 
were not related to service.  The Veteran's most recent 
neurological testing in February 2008 was found to be 
consistent with a sensory motor polyneuropathy involving the 
upper extremities, and the Veteran does continue to have 
complaints of right arm and hand numbness.  However, recent 
neurological findings were bilateral, and were no worse than 
the findings prior to his surgery in May 2001; therefore, the 
Board does not find that the Veteran appears to have any 
additional neurological deficit as a result of the surgery, 
and a separate rating for neurological symptomatology would 
not be warranted.

Also, the Board finds that the evidence of record does not 
present such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of an 
increased evaluation for the Veteran's right shoulder on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2009). 
There is absolutely no showing that this disorder has 
resulted in a marked interference with employment, and there 
is no indication that it has necessitated frequent periods of 
hospitalization.  In the absence of evidence of such factors, 
the Board finds that criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v Brown, 8 Vet. App. 218, 227 (1995).

As such, the Board finds the Veteran would be more properly 
rated as 40 percent disabled for his adhesive capsulitis of 
the right shoulder.


ORDER

Entitlement to 40 percent evaluation for adhesive capsulitis 
of the right shoulder is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits. 




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


